2021 WI 80


                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2019AP1696-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Jean M. Robinson, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Jean M. Robinson,
                                 Respondent.

                         ATTORNEY ROBINSON REINSTATEMENT PROCEEDINGS
                          Reported at 394 Wis. 2d 1,948 N.W.2d 898
                                PDC No:2020 WI76 - Published

OPINION FILED:         October 20, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                              2021 WI 80




                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.    2019AP1696-D


STATE OF WISCONSIN                                 :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jean M. Robinson, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
           Complainant,                                              OCT 22, 2021
      v.                                                                Sheila T. Reiff
                                                                     Clerk of Supreme Court
Jean M. Robinson,

           Respondent.




      ATTORNEY reinstatement proceeding.                 Reinstatement granted.



      ¶1   PER        CURIAM.     This     court       has    pending       before       it

Attorney Jean M. Robinson's petition for reinstatement of her
license to practice law in Wisconsin.                  Upon consideration of the

reinstatement petition; the Office of Lawyer Regulation's (OLR)

response   pursuant      to     Supreme    Court      Rule   (SCR)     22.30(4);       the

parties' SCR 22.30(5)(a) stipulation; and the OLR's memorandum

in    support    of    the    stipulation,       we     conclude       that     Attorney

Robinson's petition for reinstatement should be granted.

      ¶2   Attorney       Robinson       was   admitted      to    practice      law     in
Wisconsin in 1985.            She was admitted to practice law in the
                                                                                No.     2019AP1696-D



District of Columbia in 2004.                    In 1987, this court suspended her

Wisconsin law license for one year.                                See In re Disciplinary

Proceedings Against                 Robinson, 140 Wis. 2d 538, 411 N.W.2d 137

(1987).        In    2020,          this   court       suspended         Attorney       Robinson's

Wisconsin law license for a period of 18 months, effective June

30, 2019.       See In re Disciplinary Proceedings Against Robinson,

2020    WI    76,    394       Wis. 2d 1,        948       N.W.2d 898.           The     Wisconsin

suspension was reciprocal to that imposed upon Attorney Robinson

in    the    District         of    Columbia,      and      the    effective          date    of   the

Wisconsin suspension was coterminous with the imposed date of

the    District          of    Columbia       suspension.                Attorney       Robinson's

misconduct in the District of Columbia involved allegations of

improprieties surrounding her former client.                                Her misconduct was

found to be intentionally prejudicing her client in the course

of     their        attorney-client              relationship;              revealing          client

confidences         or    secrets;         and   acting           with    dishonesty,          fraud,

deceit or misrepresentation.

       ¶3      Attorney Robinson filed a petition for reinstatement
of    her    Wisconsin         law    license         on    March     24,      2021.         The   OLR

investigated        Attorney          Robinson's           petition      and    found        she   had

demonstrated that she has satisfied all of the criteria for

reinstatement.                The    OLR    noted          that    Attorney       Robinson         has

displayed       exemplary           conduct      since       her      suspension,            and   she

appears to be genuinely remorseful for her misconduct.                                       It also

noted that Attorney Robinson's references spoke very highly of

her honesty, integrity, and fitness to practice law.                                         The OLR
concluded that Attorney Robinson demonstrated that she has a
                                                  2
                                                                         No.       2019AP1696-D



great appreciation for the gravity of her situation, and it

commented        that    she   said,   "I    am       profoundly       repentant      of    the

misconduct upon which my suspension was based and I realize the

necessity for irreproachable conduct within the profession and

the sacredness of an Attorney's duties."

      ¶4     On August 10, 2021, the parties filed a stipulation in

which      the    OLR     stated     that    Attorney        Robinson        has     met    her

SCR 22.305        burden       to    prove       by     clear,     satisfactory,            and

convincing evidence:

      (1) That he or she has the moral character to practice
          law in Wisconsin.

      (2) That his or her resumption of the practice of law
          will not be detrimental to the administration of
          justice or subversive of the public interest.

      (3) That his or her representations in the petition,
          including    the  representations   required  by
          SCR 22.29(4)(a)  to   (m)    and  22.29(5),  are
          substantiated.

      (4) That he or she has complied fully with the terms
          of the order of suspension or revocation and with
          the requirements of SCR 22.26.
The OLR also filed a memorandum in support of the stipulation in

which it states that Attorney Robinson has resolved all civil

litigation surrounding the incident that led to her suspension

in   the    District      of   Columbia.          The    OLR    also    reiterates         that

Attorney Robinson has expressed remorse and an understanding of

an attorney's role and duties.

      ¶5     The parties' joint stipulation for Attorney Robinson's

reinstatement is now before us.                   Effective January 1, 2021, new
reinstatement           provisions     permit         this     court    to     consider      a

                                             3
                                                                            No.     2019AP1696-D



reinstatement petition by stipulation where, as here, the OLR

concludes,        upon    investigation,                that    the     petitioner          has

demonstrated, to the OLR's director's satisfaction, that all of

the reinstatement criteria have been meet.                            See SCR 22.305 and

SCR 22.29(4).       The court considers the petition and stipulation

without     the    appointment       of   a       referee      and     may        approve   the

stipulation       and    reinstate    the         petitioner's        law     license;      the

court may reject the stipulation and refer the petition to a

referee for a hearing; or the court may direct the parties to

consider modifications to the stipulation.                      SCR 22.30(5)(b).

       ¶6    Based on the stipulation, and noting that the record

contains no evidence to the contrary, we conclude that Attorney

Robinson has established by clear, satisfactory, and convincing

evidence that she has satisfied all of the criteria necessary

for    reinstatement.            Accordingly,             we   accept        the       parties'

stipulation       pursuant      to   SCR 22.30(5)(b),                 and    we        reinstate

Attorney     Robinson's        license    to        practice      law       in     Wisconsin,

effective the date of this order.
       ¶7    IT IS ORDERED that the petition for reinstatement of

Jean   M.   Robinson      to    practice          law    in    Wisconsin          is   granted,

effective the date of this order.

       ¶8    IT IS FURTHER ORDERED that no costs will be imposed in

connection with this reinstatement proceeding.




                                              4
    No.   2019AP1696-D




1